Name: COMMISSION REGULATION (EC) No 512/97 of 20 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 21 . 3 . 97 I EN Official Journal of the European Communities No L 80/ 13 COMMISSION REGULATION (EC) No 512/97 of 20 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 21 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12. 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 80/ 14 EN Official Journal of the European Communities 21 . 3 . 97 ANNEX to the Commission Regulation of 20 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard import value 0702 00 15 204 61,8 212 102,9 624 129,8 999 98,2 0707 00 15 052 128,0 999 128,0 0709 10 10 220 138,2 999 138,2 0709 90 73 052 69,4 204 86,0 999 77,7 0805 10 01 , 0805 10 05, 0805 10 09 052 53,5 204 44,1 212 47,6 448 24,9 600 38,6 624 49,3 999 43,0 0805 30 20 600 90,7 999 90,7 0808 10 51 , 0808 10 53 , 0808 10 59 060 58,3 388 100,3 400 90,5 404 102,4 508 85,2 512 92,6 524 80,1 528 78,4 999 86,0 0808 20 31 052 75,4 388 63,2 400 82,0 512 72,4 528 67,4 999 72,1 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin'.